Citation Nr: 1342447	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-18 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the Veteran's claim for entitlement to service connection specifically for posttraumatic stress disorder (PTSD).

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed..."  Id.  In essence, the Court found that an appellant does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran specifically sought service connection for PTSD; however, he is diagnosed with schizoaffective bipolar disorder.  Taking into account these factors, as well as the Court's findings discussed herein, the Board has re-characterized the issue accordingly as noted on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

In January 2010, the Veteran made a claim for entitlement to service connection for PTSD.  The evidence of record demonstrates that the RO has conceded the Veteran's reported stressor by confirming the deployment of his unit to Vietnam and being subjected to enemy fire.  As such, the Board finds the Veteran has established an in-service event and stressor for the purpose of service connection.

In June 2010, the Veteran underwent VA mental health examination in conjunction with his claim for PTSD.  The examiner reviewed the Veteran's medical records and performed a mental status examination.  The examiner opined that the Veteran did not meet the full DSM-IV criteria for a PTSD diagnosis.  Specifically, the Veteran did not endorse persistent symptoms of increased arousal or show that disturbances caused clinically significant distress or impairment in any way.  The examiner stated that the Veteran may have had PTSD upon discharge from service but did not at the time of the examination.  However, the Veteran was diagnosed with schizoaffective bipolar disorder.  The examiner stated that this disorder did arise during his service, but could not conclude that the disorder was caused by or the result of his tour of duty and the issue could not be resolved without resorting to mere speculation.

The Court of Appeals for Veterans' Claims held that if an examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  As the June 2010 examiner does not provide the necessary explanation as to why the opinion would be the result of mere speculation, the Board has determined this examination is inadequate for adjudication purposes.

Furthermore, in order to satisfy VA's duty to assist, the Board finds an additional VA examination is necessary to determine whether an acquired psychiatric disorder, to include PTSD and schizoaffective bipolar disorder, is the result of active duty.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board has also determined that the Veteran's STRs appear incomplete.  No enlistment examination from February 1970 or separation examination from January 1974 are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA Medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  It is necessary that the Board have these files for review in conjunction with the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination for the purpose of ascertaining the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Based on a review of the claims file, to include the service treatment records, the Veteran's lay testimony, and the examination findings, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disorder.  The examiner should then provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of the appeal was incurred in or aggravated by the Veteran's active duty service.  The examiner is directed to consider all evidence of previously diagnosed acquired psychiatric disorders demonstrated in the claims file. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale should be provided for any opinion or conclusion expressed.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled must be included in the claims folder, and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Then, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective bipolar disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

4.  Take all necessary steps to associate with the claims file any VA service personnel records and service treatment records from February 1970 to January 1979, to include the Veteran's enlistment examination in February 1970 and his separation examination in January 1974.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


